Title: To James Madison from Anthony Charles Cazenove, 5 October 1819
From: Cazenove, Anthony Charles
To: Madison, James


Dear SirAlexandria Octr. 5th. 1819
Your obliging favors of 20th. ulto. & 1st. instr. have both been recd, the former unfortunately immediately after the departure of the vessel with your Wine, so that the barrel of Vinegar will have to wait till the next opportunity, for which am on the look out; the latter enclosing your check in my favor for $180.83 for which am much obliged. Requesting you freely to command my services whenever they may prove acceptable, remain with highest regard Your Obedt. Servt.
Ant Chs. Cazenove
